Exhibit 10.1

AMENDMENT NO. 1

TO THE

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

OF

CB RICHARD ELLIS GROUP, INC.

(THE “COMPANY”)

Amended by the Company’s Board of Directors on September 6, 2006

Effective September 6, 2006, Section 2(r) of the Company’s Amended and Restated
2004 Stock Incentive Plan is hereby amended to read in its entirety as follows:

“(r) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing price of the Common Stock as
reported on such date on the Composite Tape of the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or if no
Composite Tape exists for such national securities exchange on such date, then
on the principal national securities exchange on which such the Common Stock is
listed or admitted to trading, or, if the Common Stock is not listed or admitted
on a national securities exchange, the closing price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted), or if no sale of Common
Stock shall have been reported on such Composite Tape or such national
securities exchange on such date or quoted on the National Association of
Securities Dealers Automated Quotation System on such date, then the immediately
preceding date on which sales of the Common Stock have been so reported or
quoted shall be used.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

(iii) Notwithstanding the foregoing, for non-discretionary Stock Awards granted
to Eligible Directors as of the effective date of the Plan as set forth in
Section 16 hereof and as described below in Section 7, “Fair Market Value” shall
mean the price at which the Company sells Company Common Stock to the public
pursuant to a registration statement filed with the U.S. Securities and Exchange
Commission on or around such effective date.”